DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 8/22/2022 with respect to the previous 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sibary et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiach et al. (US 9,220,907, hereinafter Mashiach) in view of Sibary et al. (US 2017/0056646, hereinafter Sibary). 
Regarding claims 12-14 and 16-22, Mashiach discloses an implantable medical device 110 comprising a monolithic component as seen in figures 1-6 and 10. The monolithic component incudes a flexible substrate 161 comprising a liquid crystal polymer (Col. 7, lines 41-60). A telemetry coil 152/1102 is formed on the substrate in a telemetry coil region and an electrical interface region and first and second elongate anatomy interface regions are formed on the substrate and configured to interface with any recipient anatomy, including a cochlea if so desired by a user, to act as a stimulator (Col. 8, lines 7-34, Col. 10, lines 3-31, see annotated figure below). 

    PNG
    media_image1.png
    776
    630
    media_image1.png
    Greyscale

The first and second anatomy interface regions include electrodes 158A/158B (see figure 5). An electronics module 180 is a separate component from the monolithic component 110. Col. 7, lines 61-62 clearly states that the electronics circuit 180 is “arranged on” the substrate of the electrical interface region, clearly disclosing that it is discrete from the substrate until arranged upon it. Fig 4 shows the monolithic component without electronics module 180, and figure 10 shows the electronics module connected to the monolithic component. The electronics module 180 is configured to electrically connect with the electrical interface region 158a and/or 158b via feedthroughs/circuit traces 1060 and output stimulus to the region based on signals received from the telemetry coil (see figures 6 and 10 and Col. 16, lines 19-55). The entire structure, once connected, will be embedded in implantable, biocompatible housing 1021 (Col. 12, lines 1-27). Furthermore, once the electronics module is connected to the electrical interface region, the electrical interface region will include different materials (of the electronics module) than the elongate anatomy interface regions (which does not have an electronics module), such that the electrical interface region was treated differently by adding the electronics module as an extra layer.
Paragraph 10 of Mashiach discloses that the anatomy interface region includes electrodes 158a and/or 158b and the substrate supporting them. Additionally, this paragraph discloses the electrodes can be any size and/or orientation so long as the electrodes are suitable for generating an electrical field in the body.
Mashiach is silent as to the elongate anatomy interface region specifically being configured with a linear electrode array with a rigidity to be inserted into the cochlea. However, Sibary discloses an elongate anatomy interface region with a linear array of electrodes configured to be inserted into and stimulate the cochlea (see figures 1A and 29, abstract). Sibary further discloses that the elongate anatomy interface region (intracochlear) is stiffer than the electrical interface region (extracochlear) to assist with insertion (par. 0159). This stiffness can be obtained through use of different materials (par. 0192) and/or amount/layering of materials (par. 0173). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to utilize the rigidity of the cochlear elongate anatomy interface and linear (“longitudinally aligned”) electrodes of Leigh in the device of Mashiach as the elongate arm has electrodes that generate an electrical field in the body, which is all that is required by Mashiach, and the rigidity would assist in insertion to the cochlea
Allowable Subject Matter
Claims 1-9 and 11 are allowable.
It is noted that Leigh et al. (US 2016/0361537) discloses the use of two plates to restrict rotation of a magnet in an implantable medical device. However, the restriction of rotation occurs due to the interaction between the plate and a specific type of material surrounding it in the presence of a magnetic field. Masiach’s invention requires a specific type of encapsulation (see title) and therefore modifying the encapsulation to the type of material used in Leigh to resist rotation would not have been obvious to one of ordinary skill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792